DETAILED ACTION

Reasons for allowance
Claims 21-26, 28-33 and 35-44 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s amendment filed on 11/22/2021 has been reviewed by the examiner in view of prior art of records VanBlon et al. (US 2017/0277506 A1), and the prior art of records VanBlon fails to teach the cited claim limitations of “in accordance with a determination that at least one earbud of the pair of earbuds is at least partially within the ear of the user”. Prior art VanBlon teaches systems and methods for adjusting volume settings based on proximity and activity data. A proximity module determines a proximity to an information handling device in response to detecting the information handling device. An activity module receives context data from the information handling device; the context data describes an activity state of a user of the information handling device. A volume module adjusts a volume setting as a function of the proximity to the information handling device and the activity state of the user. However, prior art VanBlon fails to teach the cited claim limitations of “in accordance with a determination that at least one earbud of the pair of earbuds is at least partially within the ear of the user”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



February 12, 2022
/SIMON KING/Primary Examiner, Art Unit 2653